DETAILED ACTION
This office action is in response to applicant’s communication filed 06/20/2019.
Claims 12-15, and 18-20 have been considered. 
-	Claims 12-15, and 18-20 are pending.
-	Note, claims 1-11 and 16-17 have been previously canceled by applicant’s election in response to office’s restriction to the original claim set. 
-	Claims 12-15, and 18-20 have been rejected as described below. 
-	This action is NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner acknowledges the entry of the following documents from applicant:
IDS document filed on 06/20/2019 has been considered by Examiner. 
Examiner has further noted that the documents/references provided in the above mentioned IDS were received by office in the parent Application 14/414,191.
As stated earlier in the parent Application, Examiner has further noted that the machine translations for the foreign publications submitted through the IDS document filed in 05/14/2015 (in the parent application) were not visually clear and thus not readable. Accordingly, examiner had acquired partial machine translations by internal foreign translation service of the office towards considering these.

Priority
Acknowledgment is made that this application is a DIV application of the parent Application 15/782,361. 
Acknowledgment is made that the parent Application 15/782,361 is a DIV application of the original application 14/414,191.
Acknowledgement is also made that the original Application 14/414,191 makes reference to be 371 of or appears to claim subject matter disclosed in Application No. PCT/JP2014/002525 filed in 05/13/2014, which makes reference to a provisional application of 61/891,473 filed in 10/16/2013. 
Acknowledgment is also made that the original Application 14/414,191 claims priority of foreign application JP2013-105305 filed in 05/17/2013.
Acknowledgment is also made that the parent application 15/782,361 claims priority of foreign application JP2013-105305 filed in 05/17/2013.

Drawings
The drawings received on 06/20/2019 are deemed acceptable by the Examiner.  

Claim Interpretation
Claim 18 recites at the last limitation:
“and performing, when the temperature of the predetermined part of the person satisfies a predetermined condition, control of transmitting, to a wind-blowing appliance external to the a signal indicating that wind-blowing is to be performed toward the position of the predetermined part.”  
The above will be interpreted as a contingent limitation. Meaning, although to promote compact prosecution, the limitation will be rejected by mapping to relevant teachings of prior art(s), the broadest reasonable interpretation will follow MPEP 2111.04 (II):
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.
Therefore, under broadest reasonable interpretation, “performing control of transmitting to a wind-blowing appliance external to the air conditioning appliance a signal indicating that wind-blowing is to be performed toward the position of the predetermined part” is not a step that must be performed since it is contingent on the temperature of the predetermined part of the person satisfying a predetermined condition. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 18 is/1re rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 18 recites a method (process) for controlling, which is a statutory category of invention. However, claim 18 recites, detecting a person in the space from information regarding temperature distribution and detecting a position of a predetermined part of the person and a temperature of the predetermined part of the person. This limitation falls into the “mental detecting a person and position/temperature of a predetermined part of the person, as described in specification, [0088-89], appears to be an observation and judgement that can be performed in the human mind based on some available data, such as temperature distribution data. This limitation therefore recites a concept performed in the human mind. Thus, this limitation falls into the “mental processes” grouping of abstract ideas in 2019 PEG Section I, 84 Fed. Reg. at 52. 
This judicial exception is not integrated into a practical application. Besides the abstract ideas, claim recites additional element(s) such as “acquiring, by the sensor, information regarding temperature distribution of a space in which the air conditioning appliance is provided”. This additional element represents mere data gathering (acquiring information regarding temperature distribution) that is necessary for use of the recited judicial exception (the detecting steps as the mental processes) and is recited at a high level of generality. This limitation in the claim is thus insignificant extra-solution activity. The sensor is also an additional element which is configured to acquire the information regarding the temperature distribution, i.e., it is the tool that is used to acquire the information. Recitation of the sensor can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a sensor. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the sensor does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Also, the claim recites another additional element, “and performing, when the temperature of the predetermined part of the person satisfies a predetermined condition, control MPEP 2111.04 (II), the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Under broadest reasonable interpretation, “performing control of transmitting to a wind-blowing appliance external to the air conditioning appliance a signal indicating that wind-blowing is to be performed toward the position of the predetermined part” is not a step that must be performed since it is contingent on the temperature of the predetermined part of the person satisfying a predetermined condition. Accordingly, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of acquiring (by a sensor) information regarding temperature distribution data is recited in a merely generic manner (e.g., at a high level of generality) and the broadest reasonable interpretation of this limitation encompassed using a typical temperature sensor to measure the information regarding temperature distribution, which is considered to be an insignificant extra-solution data gathering step that is well-understood, routine, and conventional, as per MPEP 2106.05(d)(II) – sending and receiving data over a network. The Instant Specification [0003] further notes that measuring a room temperature by a sensor is known. Therefore this limitation doesn’t amount to significantly more than the judicial exception. 
performing, when the temperature of the predetermined part of the person satisfies a predetermined condition, control of transmitting, to a wind-blowing appliance external to the air conditioning appliance, a signal indicating that wind-blowing is to be performed toward the position of the predetermined part.”  This limitation is interpreted as a contingent limitation (see “Claim Interpretation” section above). According to MPEP 2111.04 (II), the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Under broadest reasonable interpretation, “performing control of transmitting to a wind-blowing appliance external to the air conditioning appliance a signal indicating that wind-blowing is to be performed toward the position of the predetermined part” is not a step that must be performed since it is contingent on the temperature of the predetermined part of the person satisfying a predetermined condition. Accordingly, in combination, these additional elements do not amount to significantly more than the judicial exception.
Therefore the claim is not patent eligible.

Claim Interpretation – 35. USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in claims 12-15, and 19-20:
Claim limitation(s):
a control unit (i) configured to detect a person in the space from the information regarding the temperature distribution, … in claim 12
a control unit (i) configured to … detect 
a control unit … and (ii) configured to, when the temperature of the predetermined part of the person satisfies a predetermined condition, perform control of transmitting, to a wind-blowing appliance external to the air conditioning appliance, a signal indicating that wind-blowing is to be performed toward the position of the predetermined part in claim 12
the control unit transmits the signal when the detected temperature of the face is not lower than a predetermined temperature in claim 14 and claim 19
the control unit further performs control of transmitting a signal regarding intensity or oscillation of wind, to the wind-blowing appliance in claim 15 and claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See below in “35 U.S.C. 112” sections(s) for the details of examiner’s interpretations of the abovementioned claim limitations in light of applicant’s specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As mentioned above in the “Claim Interpretation – 35. USC § 112(f)” section, claim limitation(s) below invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claim limitation(s):
a control unit (i) configured to detect a person in the space from the information regarding the temperature distribution, … in claim 12
a control unit (i) configured to … detect a position of a predetermined part of the person and a temperature of the predetermined part of the person, … in claim 12
a control unit … and (ii) configured to, when the temperature of the predetermined part of the person satisfies a predetermined condition, perform control of transmitting, to a wind-blowing appliance external to the air conditioning appliance, a signal indicating that wind-blowing is to be performed toward the position of the predetermined part in claim 12
the control unit transmits the signal when the detected temperature of the face is not lower than a predetermined temperature in claim 14 and claim 19
the control unit further performs control of transmitting a signal regarding intensity or oscillation of wind, to the wind-blowing appliance in claim 15 and claim 20.
Based on examiner’s review of the drawings and applicant’s specification, especially [0032] and Fig. 7, it has been identified that the claimed subject matter in claim 12 is not properly described in the application as filed, because these portions of the disclosure state, “The first control unit 130 and the second control unit 150 are not particularly limited as long as they are, for example, a microcomputer or the like capable of performing appliance control function and arithmetic processing, and the two control units may be an single component”. Here, the “control unit” is interpreted as the “first control unit” (and hence a microcomputer) of Fig. 7 of applicant disclosure, for example, but there is no relevant flowcharts or any particular description regarding this control unit’s structural aspect broken down for it to achieve the individual functionalities mentioned above. Meaning, applicant’s disclosure doesn’t particularly provide an algorithm or description in a manner that provides sufficient structure for the control unit to 
The abovementioned features, based on the way they are written, consequently raise doubt as to possession of the claimed invention at the time of filing.
Thus, the rejection is applied to dependent claims 13-15, and 19-20 accordingly.
If applicant believes there is sufficient written description in the disclosure, applicant is advised to point to the portion of the disclosure that describes the structure(s) that perform the abovementioned claimed functionalities. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-15, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As mentioned above in the “Claim Interpretation – 35. USC § 112(f)” section, claim limitation(s) below invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claim limitation(s):
a control unit (i) configured to detect a person in the space from the information regarding the temperature distribution, … in claim 12
a control unit (i) configured to … detect a position of a predetermined part of the person and a temperature of the predetermined part of the person, … in claim 12
a control unit … and (ii) configured to, when the temperature of the predetermined part of the person satisfies a predetermined condition, perform control of transmitting, to a wind-blowing appliance external to the air conditioning appliance, a signal indicating that wind-blowing is to be performed toward the position of the predetermined part in claim 12
the control unit transmits the signal when the detected temperature of the face is not lower than a predetermined temperature in claim 14 and claim 19
the control unit further performs control of transmitting a signal regarding intensity or oscillation of wind, to the wind-blowing appliance in claim 15 and claim 20.
Applicant’s specification ¶0032 states, “The first control unit 130 and the second control unit 150 are not particularly limited as long as they are, for example, a microcomputer or the like capable of performing appliance control function and arithmetic processing, and the two control units may be an single component”. Here, the “control unit” can be the “first control unit” (and hence a microcomputer) of Fig. 7 of applicant disclosure, for example, but there is no relevant flowcharts or particular description regarding this control unit’s structural aspect broken down for it to achieve the individual functionalities mentioned above. Meaning, applicant’s disclosure doesn’t particularly provide an algorithm or description in a manner that provides 
Therefore, claim 12 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
For the purpose of compact prosecution to apply prior art, examiner would interpret the control unit to be any hardware or software or a combination thereof that is/are able to perform the claimed functionalities. 
Note, while claim 13 does not directly include any of the above language, it is rejected based on the dependency (of independent claim 12) along with claims 14-15 and 19-20 and so these inherit the above interpretations as well. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuo Hirabayashi (JP 2007078283 A) hereinafter Nobuo (English Translation retrieved 07/01/2021) in view of Ichishi, Yoshinori et al. (US 20040074244 A1) hereinafter Ichishi.
Regarding Claim 12, Nobuo teaches:
(p5, para4 - The air conditioner 2 includes a fisheye sensor 21. Then p5, para6 - The image / temperature analysis system 22 analyzes the image input from the fisheye sensor 21 and controls the systems 23 and 24 according to the analysis result. More specifically, the image / temperature analysis system 22 has a function as a temperature measuring means for analyzing an infrared light image input from the fisheye sensor 21 and detecting a temperature within the imaging range at multiple points. Here, note the temperature measuring means.) configured to acquire information regarding temperature distribution of a space in which the air conditioning appliance is provided; (Fig. 4 and p7, para2 - In step 201, the image / temperature analysis system 22 analyzes the captured image 35 captured by the fisheye sensor 21 and generates a temperature distribution image 35a within the imaging range (see FIG. 5).)
and a control unit (i) configured to (p5, para4 - The air conditioner 2 includes a fisheye sensor 21, an image / temperature analysis system 22, a temperature control system 23, a wind direction control system 24, and a detection data storage server 25. The image / temperature analysis system 22 is equipped with a microcomputer (microcontroller unit (MCU)) (not shown) including a CPU (central processing unit), a memory, an input / output circuit, and the like. Here, 22, 23 and 24 in combination is considered as the control unit performing the relevant functionalities. Also, see Nobuo, p8, 3rd to last para - Since the control information transmitted from the mobile phone 4 (monitoring device) can be received via the Internet 3, the user can adjust the room temperature from the outside via the Internet 3 (network).) detect a person in the space from the information regarding the temperature distribution, (p7, last para - By using the temperature distribution data (temperature distribution image 35a) in the imaging range and the captured images 33 and 34, it is possible to detect a person existing in the imaging range as a heat source moving in the imaging range.) and to detect a position of … the person and a temperature of … the person, (p6, para3 - the electric appliances H1 and H3 and the human body H2, which are heat sources, can be accurately distinguished on the temperature distribution image 35a, and the image / temperature analysis system 22 can accurately detect the position of the human body.)
and (ii) configured to, when the temperature of … the person satisfies a predetermined condition, perform control of transmitting, to a wind-blowing appliance external to the air conditioning appliance, a signal indicating that wind-blowing is to be performed toward the position …. (p6, para3 - Then, the image / temperature analysis system 22 is a temperature control system so that air having an appropriate temperature is blown to the position of the human body detected based on the temperature distribution data (temperature distribution image 35a) and the captured images 33 and 34. Give instructions to 23 and the wind direction control system 24. Therefore, it is possible to blow air to the human body, and it is possible to preferentially adjust the temperature around the human body to an appropriate temperature. Regarding “a wind-blowing appliance, see p5, 2nd to last para - “for example, a blower fan and guide blades”. Regarding “a predetermined condition” portion of the limitation, among many examples taught, see p7, para3 - “On the other hand, if it is determined in step 202 that there is a position where the detected temperature and the set temperature are different, the image / temperature analysis system 22 proceeds to step 203, detects a position where the detected temperature and the set temperature are different, and determines the position. The wind direction control system 24 is instructed to adjust the wind direction and blow the air.”)
However, Nobuo does not explicitly disclose the detection of position and temperature to be of a predetermined part of the person and hence also does not explicitly disclose the control of the wind blowing toward the position of the predetermined part of the person.  
Ichishi explicitly teaches the detection of position and temperature to be of a predetermined part of the person and also teaches the control of the wind blowing toward the position of the predetermined part of the person.  ([0097] - In this way, the process controls the temperature of airflow blown from the face (i.e., predetermined part) blower opening 100 located near the regions sensed by each of the infrared sensor elements FrDr10, 11, 14, 15, thereby allowing the temperature sensed by each of the infrared sensor elements FrDr10, 11, 14, 15 to approach the target average value. [0123] also teaches condition-based control of air flow to the driver’s body based on setting a predetermined temperature distribution, for example. [0124] provides details on the example such as “More specifically, the process allows the actuator 121 to control the airflow rate control damper 120 so that the face blower opening 100 and the armrest blower opening 100f blow air at an initial ratio of 70:30 on a percentage basis, respectively.”)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of sensing of specific regions that constitute the surface of the driver/human body and controlling the airflow based on predetermined conditions such as set temperature distributions as taught by Ichishi to the positional temperature distribution based  air-conditioner fan/blower control system as taught by Nobuo as both are directed to the field of air conditioning/HVAC equipment control. The combination would have been motivated in order to enable a more comfortable, efficient and Ichishi, abstract, [0097], [0123-24].

Regarding Claim 13, Nobuo and Ichishi teach all the elements of claim 12.
Nobuo further teaches:
wherein the sensor is a thermal image sensor, and the information is a thermal image acquired by the thermal image sensor. (p5, para6 - The image / temperature analysis system 22 analyzes the image input from the fisheye sensor 21 and controls the systems 23 and 24 according to the analysis result. More specifically, the image / temperature analysis system 22 has a function as a temperature measuring means for analyzing an infrared light image input from the fisheye sensor 21 and detecting a temperature within the imaging range at multiple points. Fig. 4 and p7, para2 - In step 201, the image / temperature analysis system 22 analyzes the captured image 35 captured by the fisheye sensor 21 and generates a temperature distribution image 35a within the imaging range (see FIG. 5). Thus, the temperature measuring means here is the thermal image sensor.)

Regarding Claim 14, Nobuo and Ichishi teach all the elements of claim 12.
Nobuo and Ichishi further teach:
(Ichishi: As above, [0097] - In this way, the process controls the temperature of airflow blown from the face (i.e., predetermined part) blower opening 100 located near the regions sensed by each of the infrared sensor elements FrDr10, 11, 14, 15, thereby allowing the temperature sensed by each of the infrared sensor elements FrDr10, 11, 14, 15 to approach the target average value.) and the control unit transmits the signal when the detected temperature of the face is not lower than a predetermined temperature. (Ichishi as above for “face” blower & relevant teachings; Also, Nobuo: p7, para3 - The wind direction control system 24 is instructed to adjust the wind direction and blow the air. In addition, the detection temperature and the set temperature are compared at the position where the detection temperature is judged to be different from the set temperature, and if the detection temperature is higher than the set temperature, air (cold air) with a temperature lower than the set temperature is blown and detected.)
Accordingly, motivation to combine the teachings of these two references are dictated by the same reasons as mentioned above.

Regarding Claim 15, Nobuo and Ichishi teach all the elements of claim 12.
Nobuo further teaches:
wherein the control unit further performs control of transmitting a signal regarding intensity or oscillation of wind, to the wind-blowing appliance. (p5, 2nd to last para - The wind direction control system 24 as a blower changing means controls, for example, a blower fan and guide blades to change the flow rate and direction of the air blown from the air conditioner 2, that is, the wind direction control system 24 blows air into the room as a blower state. Control the wind direction and volume. Note, a higher intensity of spray/air means a higher flow rate.)

Regarding Claim 18, Nobuo teaches:
A method for controlling an air conditioning appliance equipped with a sensor, the method comprising: acquiring, by the sensor, (p5, para4 - The air conditioner 2 includes a fisheye sensor 21. Then p5, para6 - The image / temperature analysis system 22 analyzes the image input from the fisheye sensor 21 and controls the systems 23 and 24 according to the analysis result. More specifically, the image / temperature analysis system 22 has a function as a temperature measuring means for analyzing an infrared light image input from the fisheye sensor 21 and detecting a temperature within the imaging range at multiple points. Here, note the temperature measuring means.) information regarding temperature distribution of a space in which the air conditioning appliance is provided; (Fig. 4 and p7, para2 - In step 201, the image / temperature analysis system 22 analyzes the captured image 35 captured by the fisheye sensor 21 and generates a temperature distribution image 35a within the imaging range (see FIG. 5).)
detecting a person in the space from the information regarding the temperature distribution (p5, para4 - The air conditioner 2 includes a fisheye sensor 21, an image / temperature analysis system 22, a temperature control system 23, a wind direction control system 24, and a detection data storage server 25. The image / temperature analysis system 22 is equipped with a microcomputer (microcontroller unit (MCU)) (not shown) including a CPU (central processing unit), a memory, an input / output circuit, and the like. Here, 22, 23 and 24 in combination is considered as the overall control system performing the relevant functionalities. Also, see Nobuo, p8, 3rd to last para - Since the control information transmitted from the mobile phone 4 (monitoring device) can be received via the Internet 3, the user can adjust the room temperature from the outside via the Internet 3 (network).) p7, last para - By using the temperature distribution data (temperature distribution image 35a) in the imaging range and the captured images 33 and 34, it is possible to detect a person existing in the imaging range as a heat source moving in the imaging range.) and detecting a position of … the person and a temperature of … the person; (p6, para3 - the electric appliances H1 and H3 and the human body H2, which are heat sources, can be accurately distinguished on the temperature distribution image 35a, and the image / temperature analysis system 22 can accurately detect the position of the human body.)
and performing, when the temperature of … the person satisfies a predetermined condition, control of transmitting, to a wind-blowing appliance external to the air conditioning appliance, a signal indicating that wind-blowing is to be performed toward the position …. (p6, para3 - Then, the image / temperature analysis system 22 is a temperature control system so that air having an appropriate temperature is blown to the position of the human body detected based on the temperature distribution data (temperature distribution image 35a) and the captured images 33 and 34. Give instructions to 23 and the wind direction control system 24. Therefore, it is possible to blow air to the human body, and it is possible to preferentially adjust the temperature around the human body to an appropriate temperature. Regarding “a wind-blowing appliance, see p5, 2nd to last para - “for example, a blower fan and guide blades”. Regarding “a predetermined condition” portion of the limitation, among many examples taught, see p7, para3 - “On the other hand, if it is determined in step 202 that there is a position where the detected temperature and the set temperature are different, the image / temperature analysis system 22 proceeds to step 203, detects a position where the detected temperature and the set temperature are different, and determines the position. The wind direction control system 24 is instructed to adjust the wind direction and blow the air.”)
However, Nobuo does not explicitly disclose the detection of position and temperature to be of a predetermined part of the person and hence also does not explicitly disclose the control of the wind blowing toward the position of the predetermined part of the person.  
Ichishi explicitly teaches the detection of position and temperature to be of a predetermined part of the person and also teaches the control of the wind blowing toward the position of the predetermined part of the person.  ([0097] - In this way, the process controls the temperature of airflow blown from the face (i.e., predetermined part) blower opening 100 located near the regions sensed by each of the infrared sensor elements FrDr10, 11, 14, 15, thereby allowing the temperature sensed by each of the infrared sensor elements FrDr10, 11, 14, 15 to approach the target average value. [0123] also teaches condition-based control of air flow to the driver’s body based on setting a predetermined temperature distribution, for example. [0124] provides details on the example such as “More specifically, the process allows the actuator 121 to control the airflow rate control damper 120 so that the face blower opening 100 and the armrest blower opening 100f blow air at an initial ratio of 70:30 on a percentage basis, respectively.”)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of sensing of specific regions that constitute the surface of the driver/human body and controlling the airflow based on predetermined conditions such as set temperature distributions as taught by Ichishi to the positional temperature distribution based  air-conditioner fan/blower control system as taught by Nobuo as both are directed to the field of air conditioning/HVAC equipment control. The combination would have been motivated in order to enable a more comfortable, efficient and flexible air-conditioning operation to be achieved based on the human/occupant’s specific needs/preferences in a heating/cooling environment equipped with sensor(s) as evident in Ichishi, abstract, [0097], [0123-24].

Regarding Claim 19, Nobuo and Ichishi teach all the elements of claim 13.
Nobuo and Ichishi further teach:
wherein the predetermined part is the face of the person, (Ichishi: As above, [0097] - In this way, the process controls the temperature of airflow blown from the face (i.e., predetermined part) blower opening 100 located near the regions sensed by each of the infrared sensor elements FrDr10, 11, 14, 15, thereby allowing the temperature sensed by each of the infrared sensor elements FrDr10, 11, 14, 15 to approach the target average value.) and the control unit transmits the signal when the detected temperature of the face is not lower than a predetermined temperature. (Ichishi as above for “face” blower & relevant teachings; Also, Nobuo: p7, para3 - The wind direction control system 24 is instructed to adjust the wind direction and blow the air. In addition, the detection temperature and the set temperature are compared at the position where the detection temperature is judged to be different from the set temperature, and if the detection temperature is higher than the set temperature, air (cold air) with a temperature lower than the set temperature is blown and detected.)
Accordingly, motivation to combine the teachings of these two references are dictated by the same reasons as mentioned above.

Regarding Claim 20, Nobuo and Ichishi teach all the elements of claim 13.
Nobuo further teaches:
wherein the control unit further performs control of transmitting a signal regarding intensity or oscillation of wind, to the wind-blowing appliance. (p5, 2nd to last para - The wind direction control system 24 as a blower changing means controls, for example, a blower fan and guide blades to change the flow rate and direction of the air blown from the air conditioner 2, that is, the wind direction control system 24 blows air into the room as a blower state. Control the wind direction and volume. Note, a higher intensity of spray/air means a higher flow rate.)

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARZIA T MONTY whose telephone number is (571)272-5441.  The examiner can normally be reached on M, W-R: 2-6 pm (approximately). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MARZIA T MONTY/Examiner, Art Unit 2117                                                                                                                                                                                                        

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117